Exhibit 10.11
 
AMENDED AND RESTATED
 
NEULION, INC.
 
2012 OMNIBUS SECURITIES AND INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
 
This Restricted Stock Unit Award Agreement (“Agreement”) is made and entered
into as of ___________, 20__ (“Grant Date”) by and between NeuLion, Inc. (the
“Company”) and ___________ (“Awardee”).
 
WHEREAS, the Company has adopted and maintains the Amended and Restated NeuLion,
Inc. 2012 Omnibus Securities and Incentive Plan (the “Plan”), and
 
WHEREAS, the Board has authorized the award to the Awardee of Restricted Stock
Units under the Plan, on the terms and conditions set forth in the Plan and as
hereinafter provided,
 
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Awardee hereby agree as follows:
 
1.          Plan.  This Restricted Stock Unit Award is made pursuant to the
terms of the Plan which are incorporated herein by reference.  Terms used in
this Agreement which are defined in the Plan shall have the same meaning as set
forth in the Plan.
 
2.          Award of Restricted Stock Units.  The Company hereby grants to the
Awardee ________________ Restricted Stock Units.  All such Restricted Stock
Units shall be subject to the restrictions contained in Sections 3, 4, 5 and 6
of this Agreement.
 
3.          Vesting.  Except as provided below and subject to the Awardee’s
continued service with the Company for the applicable vesting period, the
Restricted Stock Units shall vest, no longer be subject to restrictions and
become transferable pursuant to the terms of the Plan in four equal annual
installments commencing on the first anniversary of the Grant Date.  In the
event the Awardee’s employment status is terminated prior to a vesting date, the
Awardee shall have no right to receive any unvested Shares and Section 6 of the
Plan shall control.
 
4.          Deferred Issuance of Restricted Stock Units.  Subject to the terms
and conditions set forth in this Agreement and the Plan and assuming
satisfaction of the vesting requirement as provided in Section 3, the Awardee
shall be entitled to receive on the specified issuance date one Share of Common
Stock for each Restricted Stock Unit.
 
5.          No Rights as Shareholder.  A Restricted Stock Unit shall not
constitute an equity interest in the Company and shall not entitle the Awardee
to voting rights, dividends or any other rights associated with ownership of
Company Shares prior to the time the Awardee is entitled to distribution of
Common Stock with respect to the Restricted Stock Unit.  Prior to vesting,
Restricted Stock Units shall represent no more than an unfunded, unsecured,
contractual obligation of the Company and the Company shall be under no
obligation to set aside any assets to fund such Award.  Prior to vesting, the
Awardee shall have no greater claim to the Common Stock underlying such Award or
any other assets of the Company than any other unsecured general creditor and
such rights may not be sold, pledged, assigned or transferred in any manner
other than by will or by the laws of intestate succession as provided under the
terms of the Plan.
 
1

--------------------------------------------------------------------------------

 
6.          Regulation by the Administrator.  This Agreement and the Restricted
Stock Units shall be subject to the administrative procedures and rules as the
Administrator shall adopt.  All decisions of the Administrator upon any question
arising under the Plan or under this Agreement, shall be conclusive and binding
upon the Awardee.
 
7.          Withholding.  The Company or a Subsidiary shall allow the Awardee to
elect to have the Company withhold the amount necessary in connection with the
Awardee’s Restricted Stock Unit Award to satisfy the withholding and tax
obligations under any and all applicable country, state and/or local tax rules
or regulations and the Company shall withhold from such distribution Shares
equal in Fair Market Value to satisfy such withholding requirements.
 
8.          Amendment.  The Company may amend this Agreement at any time and
from time to time; provided, however, that no amendment of this Agreement that
would impair the Awardee’s rights or entitlements with respect to the Restricted
Stock shall be effective without the prior written consent of the Awardee.
 
9.          Awardee Acknowledgment.  Awardee acknowledges receipt of a copy of
the Plan and this Agreement and represents that he or she is familiar with the
terms and provisions thereof.  By executing this Agreement, the Awardee hereby
agrees to be bound by all of the terms of both the Plan and this Agreement.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Award Agreement as of the day and year first above written.
 
 

 
NEULION, INC.
                   
By:
             
Title:
   

 
 

 
AWARDEE
             

 
 
2

--------------------------------------------------------------------------------